DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108983506A, provided in IDS, in view of CN 105868742A, provided in IDS, and Zhang et al. (US 2019/0331948).
CN 108983506A discloses (at least in Abstract, and Fig. 3):
Claim 1: 	A display panel, comprising: 
a first substrate 10, a second substrate 20, and a liquid crystal layer 30 between the first substrate and the second substrate
wherein: the first substrate 10 comprises a first base substrate 11; the second substrate 20 comprises a second base substrate 21, a black matrix 23 disposed on the second base substrate
	CN 108983506A does not explicitly disclose wherein the first substrate comprises an optical sensor disposed on the first base substrate; the second substrate comprises a light collecting structure disposed on a side of the black matrix adjacent to the first substrate; the optical sensor and the light collecting structure overlap each other in a direction perpendicular to the display panel; the light collecting structure comprises at least one transparent protrusion protruded along a direction perpendicular to a surface of the first or second substrate and from the second substrate to the first substrate.
	CN 105868742A discloses (at least in Fig. 2) a photosensor 13 (corresponding to an optical sensor) provided to overlap a curved lens 12 (corresponding to a light collecting structure) with the light converged by the curved lens 12 incident on the photosensor 13.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN 108983506A’s device with the teaching of CN 105868742A to have wherein the first substrate comprised an optical sensor disposed on the first base substrate; the second substrate comprised a light collecting structure disposed on a side of the black matrix adjacent to the first substrate; the optical sensor and the light collecting structure overlap each other in a direction perpendicular to the display panel; the light collecting structure comprises at least one transparent protrusion protruded along a direction perpendicular to a surface of the first or second substrate and from the second substrate to the first substrate.

	CN 108983506A further does not explicitly disclose a refractive index of the light collecting structure is larger than a refractive index of the liquid crystal layer. 
	Zhang et al. disclose a relationship between the difference in refractive index between two media and the outcome refraction angle, and by selecting a material with a greater refractive index, the light converge ability of the lens may be increased (par. [0050]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a refractive index of the light collecting structure larger than a refractive index of the liquid crystal layer. 
	Doing so would be able to control/obtain desired the refraction angle (Zhang et al., par. [0050]).
Claim 2:
	CN 105868742A  further discloses (at least in Fig. 2) wherein: a vertical cross-section of the at least one transparent protrusion is a first pattern, and the vertical cross-section is perpendicular to a surface of the second base substrate; and the first pattern comprises a rounded corner, and the rounded corner protrudes toward the first substrate. 
Claims 3-4:
	CN 108983506A, in view of CN 105868742A and Zhang et al., does not explicitly disclose wherein: an angle of the sharp corner is α, 70°≤ α <130°; or wherein: the rounded 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein: an angle of the sharp corner is α, 70°≤ α <130°; or wherein: the rounded corner comprises a first side, a second side, and an arc connecting the first side and the second side; and an angle between the first side and the second side is β, 70°≤ β <130° as the angle of the two sides in particular is a conventional setting according to practical needs; it is a conventional choice in the art.
	Therefore, it does not patentably distinguish the invention.
Claim 5:
	CN 105868742A further discloses (at least in Fig. 2) wherein: the light collecting structure 12 comprises a plurality of transparent protrusions, and a recess is between two adjacent transparent protrusions of the plurality of transparent protrusions; and a surface of the transparent protrusion is a convex surface, and a surface of the recess is a concave surface. 
Claim 6:
	CN 105868742A further discloses wherein: the refractive index of the light collecting structure is N1, 1.4≤ N1 ≤1.9 (par. [0042]: the refractive index of the lens is 1.5164).
Claim 7:
	CN 108983506A discloses wherein: the display panel comprises a display area AA and a non-display NA area surrounding display area (Fig. 2).


	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a portion of the black matrix in the display area is a grid shape; and the black matrix comprises a plurality of first portions extending in a first direction and a plurality of second portions extending in a second direction, and the first portions and the second portions intersect. 
	Doing so would prevent light leakage between pixels.
Claims 8-9:
	CN 108983506A does not explicitly disclose wherein: an orthographic projection of the light collecting structure on the second base substrate is a grid shape; or a plurality of the light collecting structures, and an orthographic projection of the light collecting structure on the second base substrate is a strip shape; and the orthographic projection of the light collecting structure on the second base substrate extends in the first direction or in the second direction. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an orthographic projection of the light collecting structure on the second base substrate as a grid shape or a strip shape, and with a strip shape, the orthographic projection of the light collecting structure on the second base substrate extends in the first direction or in the second direction as a matter of choice. Therefore, it does not patentably distinguish the invention.
Claim 10: 
	Claim 10 recites limitations “the light collecting structure and the plurality of support pillars are made of a same material and located in a same film layer” that would make it become a device-method claim (MPEP 2113). Therefore, claim 10 will be interpreted as “wherein: the second substrate further comprises a plurality of support pillars, located on the side of the black matrix adjacent to the first substrate”.
	CN 108983506A does not explicitly disclose wherein: the second substrate further comprises a plurality of support pillars, located on the side of the black matrix adjacent to the first substrate.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second substrate further comprised a plurality of support pillars, located on the side of the black matrix adjacent to the first substrate.
	Doing so would support the thickness/gap of the display panel.
Claim 11:
	CN 108983506A further discloses the second substrate comprises a color resist layer 22.
	CN 108983506A, however, does not explicitly disclose wherein: the second substrate further comprises an insulating layer, the color resist layer is located on the side 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second substrate comprised an insulating layer (i.e. the insulating layer could be a planarization layer to flatten the surfaces of the color resist layer and black matrix), and to have the color resist layer is located on the side of the black matrix adjacent to the first substrate, and the insulating layer is located between the light collecting structure and the color resist layer (i.e. having the light collecting structured formed on the planarization layer) as a conventional practice. Therefore, it does not patentably distinguish the invention.
Claim 12:
	CN 108983506 further disclose the first substrate comprises an array layer, wherein the array layer comprises a plurality of thin film transistors 14, and a planarization layer 60C.
	CN 108983506, however, does not explicitly disclose wherein: the first substrate further comprises a pixel electrode layer, and a common electrode layer, disposed on a side of the first base substrate adjacent to the second substrate; and the optical sensor is located on a side of the first base substrate away from the second substrate. 
	However, having a pixel electrode layer and a common electrode layer disposed on a side of the first base substrate adjacent to the second substrate; and the optical sensor located on a side of the first base substrate away from the second substrate would 
Claim 13:
	CN 108983506A does not explicitly disclose wherein: the optical sensor comprises a first switch and a photodiode. 
	CN 105868742A discloses the photosensor 13 is essentially a photoresistor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain/arrange a further switch on this basis. Therefore, it does not patentably distinguish the invention.
Claim 14:
	CN 108983506A does not explicitly disclose wherein: an orthographic projection of the black matrix on the second base substrate completely covers an orthographic projection of the light collecting structure on the second base substrate. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an orthographic projection of the black matrix on the second base substrate completely covered an orthographic projection of the light collecting structure on the second base substrate. 
	Doing so would prevent unwanted light leakage as desired.
Claim 15:
	CN 108983506A does not explicitly disclose wherein: a reflective layer is disposed on a side of the black matrix away from the second base substrate. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a reflective layer disposed on a side of the black matrix away from the second base substrate. 
	Doing so would have more light reflected from the reflective layer and then emitted to the light collecting structure.
Claim 16: 
	CN 108983506A further disclose wherein the first substrate 10 further comprises an array layer, a planarization layer 60C, disposed on a side of the first base substrate adjacent to the second substrate, and the array layer comprises a plurality of thin film transistors 14.
	CN 108983506, however, does not explicitly disclose wherein: the first substrate further comprises a pixel electrode layer, and a common electrode layer, disposed on a side of the first base substrate adjacent to the second substrate; and the optical sensor is located on a side of the first base substrate away from the second substrate. 
	However, having a pixel electrode layer and a common electrode layer disposed on a side of the first base substrate adjacent to the second substrate; and the optical sensor located on a side of the first base substrate away from the second substrate would 
	CN 108983506A further does not explicitly disclose wherein: the optical sensor comprises a first switch and a photodiode. 
	CN 105868742A discloses the photosensor 13 is essentially a photoresistor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain/arrange a further switch on this basis. Therefore, it does not patentably distinguish the invention.
	CN 108983506A further does not explicitly disclose the photodiode comprises a PN junction, and the PN junction comprises an N-type semiconductor region and a P-type semiconductor region; and an active layer of the first switch is multiplexed into the N-type semiconductor region, and the P-type semiconductor region is located on a side of the N-type semiconductor region away from the first base substrate. 
	However, a PN junction generally comprises an N-type semiconductor region and a P-type semiconductor region in the art; the arrangement as claimed can be made by one of ordinary skill in the art since it is a conventional choice. Therefore, it does not patentably distinguish the invention.
Claim 17: 	A display panel, comprising:
	a display panel, comprising: 
a first substrate 10, a second substrate 20, and a liquid crystal layer 30 between the first substrate and the second substrate
wherein: the first substrate 10 comprises a first base substrate 11; the second substrate 20 comprises a second base substrate 21, a black matrix 23 disposed on the second base substrate
	CN 108983506A does not explicitly disclose wherein the first substrate comprises an optical sensor disposed on the first base substrate; the second substrate comprises a light collecting structure disposed on a side of the black matrix adjacent to the first substrate; the optical sensor and the light collecting structure overlap each other in a direction perpendicular to the display panel; the light collecting structure comprises at least one transparent protrusion protruded along a direction perpendicular to a surface of the first or second substrate and from the second substrate to the first substrate. 
	CN 105868742A discloses (at least in Fig. 2) a photosensor 13 (corresponding to an optical sensor) provided to overlap a curved lens 12 (corresponding to a light collecting structure) with the light converged by the curved lens 12 incident on the photosensor 13.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN 108983506A’s device with the teaching of CN 105868742A to have wherein the first substrate comprised an optical sensor disposed on the first base substrate; the second substrate comprised a light collecting structure disposed on a side of the black matrix adjacent to the first substrate; the optical sensor and the light collecting structure overlap each other in a direction perpendicular to the display panel; the light collecting structure comprises at least one 
	Doing so would have a light energy difference between valleys and ridges of a fingerprint increased, and a more accurate fingerprint recognition effect realized (CN 105868742A, Abstract).
CN 108983506A further does not explicitly disclose a refractive index of the light collecting structure is larger than a refractive index of the liquid crystal layer. 
	Zhang et al. disclose a relationship between the difference in refractive index between two media and the outcome refraction angle, and by selecting a material with a greater refractive index, the light converge ability of the lens may be increased (par. [0050]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a refractive index of the light collecting structure larger than a refractive index of the liquid crystal layer. 
	Doing so would be able to control/obtain desired the refraction angle (Zhang et al., par. [0050]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871           

-- February 13, 2021